Name: Commission Regulation (EEC) No 3957/86 of 23 December 1986 amending Council Regulation (EEC) No 3677/86 laying down rules for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 365/58 Official Journal of the European Communities 24. 12. 86 COMMISSION REGULATION (EEC) No 3957/86 of 23 December 1986 amending Council Regulation (EEC) No 3677/86 laying down rules for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments ('), and in particular Article 2 (4) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact, HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to Annex IV to Regulation (EEC) No 3677/86 : 'Wheat Equivalent compensation may not be used between common wheat falling within subheading 10.01 B I of the Common Customs Tariff and harvested in the Community, or durum wheat falling within subhea ­ ding 10.01 B II of the Common Customs Tariff and harvested in the Community, and imported wheat falling within the same subheadings of the Common Customs Tariff and harvested in a third country.' Article 2 This Regulation shall enter into force on 1 January 1987. Whereas Council Regulation (EEC) No 3677/86 (2) laid down rules for the implementation of Regulation (EEC) No 1999/85 : Whereas, for reasons relating to the common agricultural policy, it is advisable to prohibit equivalent compensation for common wheat and durum wheat ; whereas it is there ­ fore appropriate to amend Regulation (EEC) No 3677/86 by adding this prohibition to Annex IV thereto ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1986. For the Commission COCKFIELD Vice-President (') OJ No L 188 , 20 . 7. 1985, p . 1 . (2 OJ No L 351 , 12. 12 . 1986, p . 1 .